DETAILED ACTION
	This office action is in response to the amendment filed on December 9, 2021.  In accordance with this amendment, claims 18 and 20 have been amended. 
Claims 1-4, 6, 7, 9, 10, 12, and 14-20 remain pending, with claim 1 as the sole independent claim. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 6, 7, 9, 10, 12, and 14-17 are allowable / allowed herein.  The restriction requirement to withdrawn dependent claims 18-20, as set forth in the Office action mailed on July 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of claims 18-20 is withdrawn because Applicant has amended claims 18-20 to depend from claim 1.  Claim 1 is in condition for allowance.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 1-4, 6, 7, 9, 10, 12, and 14-20 are allowed.  Claim 1 is the sole independent claim.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Tomlinson U.S. ‘498; Okayama U.S. ‘418; Shima et al. U.S.P. No. 5,949,934; Susumu JP ‘238; Tetsuo JP ‘440; Takeuchi US ‘743) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 1 (on October 22, 2021).  Note that Shima ‘934 is considered the single closest prior art reference to claim 1, as a whole.  Note Shima’s ABS, Fig. 12A, and columns 19-20, with features 24 and 25 to absorb radiation.  any one structural feature of claim 1 may be taught by different prior art of the current record, the overall combination, as a whole and as arranged, is not found reasonably obvious with sufficient motivation and reason to combine.  For these reasons, the Examiner is unable to present a prima facie case of obviousness to claim 1 as required under 35 U.S.C. 103.  Claims 2-4, 6, 7, 9, 10, 14-20.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-7), filed December 9, 2021, with respect to the claim amendments to present dependent claims 18 and 20, have been fully considered and are persuasive.  Claims 18-20 clearly depend from claim 1, and require each and every feature of claim 1 as part of their scope.  All claims 1-4, 6, 7, 9, 10, 12, and 14-20 are thus now in condition for allowance as presenting a patentable combination of features, as a whole.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             December 13, 2021